Per Curiam.

The action was brought under subdivision (e) of section 205 of the Emergency Price Control Act of 1942, as amended (U. S. Code, tit. 50, Appendix, § 925) and the Rent Regulation for Housing for the New York City Defense-Rental Area (8 Federal Register 13914), issued pursuant to said act. The rent regulation on which the judgment is based having been declared invalid from its date of issuance (Markbreiter v. Woods, 169 F. 2d 875), the order of the rent director, being based upon the invalid regulation falls with it and plaintiff has no cause of action.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Appeal from orders dismissed.
Hammer, Pécora and Eder, JJ., concur.
Judgment reversed, etc.